Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered December 12, 1991, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence of an indeterminate term of 1 to 3 years imprisonment.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing in accordance herewith.
Contrary to the defendant’s contention, there is no basis to *551vacate his plea of guilty. We note that the sentence of 1 to 3 years imprisonment was not excessive. However, inasmuch as the court pronounced sentence only upon the top count of the indictment charging the defendant with criminal possession of a controlled substance in the third degree and failed to pronounce sentence on the remaining two counts, the matter must be remitted for resentencing on all three counts in accordance with CPL 380.20 (see, People v Sturgis, 69 NY2d 816; People v Benoit, 115 AD2d 608; People v Charles, 98 AD2d 780). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.